DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Election/Restrictions
Applicant’s election without traverse of claims 1-10, 18-24, and 26 in the reply filed on 01/10/2022 is acknowledged.

Allowable Subject Matter
Claims 6-10, and 18-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Godara (US2006/0015293) (hereinafter Godara) in view of Marisetty et al. (US7904751) (hereinafter Marisetty).

As per claim 1, Godara teaches: 

An equipment management method, comprising:
registering, in a database, an alert that includes content of an equipment error (Godara, [0019]) ; 
and 
transmitting, to a user terminal, an error notification that includes information indicating generation of the error (Godara, [0019]), 
wherein the transmitting to the user terminal the error notification  includes when two or more errors do not satisfy a predetermined condition, not integrating the two or more errors in one error notification (Godara, [0019], Fig 3 314 ) and, when the two or more errors satisfy the predetermined condition, integrating the two or more errors in one error notification (Godara, [0019], Fig 3 314 ).  

Godara does not expressly teach: 
registering, in the database, a processing status that includes processing of the error; 
managing a thread for managing the alert and the processing status in a one-to-one relationship;

However, Marisetty discloses: 

registering, in the database, a processing status that includes processing of the error (Marisetty, claim 10); 
managing a thread for managing the alert and the processing status in a one-to-one relationship  (Marisetty, claim 10);

Both Marisetty and Godara pertain to the art of error handling.  



As per claim 2, Godara/Marisetty teaches: 

The equipment management method according to claim 1 (See rejection on claim 1), wherein the predetermined condition includes a condition that the two or more errors are generated by an identical cause (Godara, [0019]).  

As per claim 3, Godara/Marisetty teaches: 

The equipment management method according to claim 1 (See rejection on claim 1), wherein the predetermined condition includes a condition that the two or more errors are generated by an identical cause in one equipment (Godara, [0019]).  

As per claim 4, Godara/Marisetty teaches: 

The equipment management method according to claim 1 (See rejection on claim 1), wherein the predetermined condition includes a condition that the two or more errors are generated by an identical cause in two or more equipments which are provided in one area (Godara, [0019]).  


As per claim 5, Miyata teaches: 

The equipment management method according to claim 1 (See rejection on claim 1), wherein the predetermined condition includes a condition that the two or more errors are generated by an identical cause in two or more equipments which are provided in two or more areas (Godara, [0019]). 

As per claim 24, see rejection on claim 1. 

As per claim 26, see rejection on claim 1. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE SUN whose telephone number is (571)270-5100.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHARLIE SUN/Primary Examiner, Art Unit 2196